Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NON-PRIOR ART REJECTION

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	These claims are indefinite because 'the labelled nucleic acids' in independent claim 24 lacks proper antecedent basis.  Correction is required.

B)	Claims 27, 30, and 31 are indefinite because 'the protein' in claim 27 lacks proper antecedent basis in claim 25.  Correction is required.

C)	Claims 30-32 are indefinite because 'the post-replication modification' lacks proper antecedent basis.  Correction is required.


PRIOR ART REJECTION

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 24-26, 28-29, and 32-41 are rejected under 35 U.S.C. 103 as being unpatentable over either of Schmitt et al. (US 2015/0044687) or Talasaz (US 2015/0299812), in view of Hanna et al. (US 2013/0157266).

Each of Schmitt et al. (see pages 1-16) and Talasaz (see pages 1-32) discloses providing nucleic acids; linking nucleic acids to one or more nucleic acid tags; amplifying tagged nucleic acids; and assaying sequence data of amplified nucleic acids and linked tags.
Neither Schmitt et al. nor Talasaz discloses application of their method to a population of nucleic acids contacted with an agent that preferentially binds to nucleic acids bearing a modification.
Hanna et al. discloses contacting a nucleic acid population with an agent that preferentially binds to nucleic acids bearing a modification (MBD magnetic beads) and separating a first pool of nucleic acids bound to the agent from a second pool unbound to the agent (see Figs. 6 and 18, and columns 0038-0044, 0124-0131, and 0193-0202).
One of ordinary skill in the art would have been motivated to modify the method of either Schmitt et al. or Talasaz by applying it to a population of nucleic acids contacted with an agent that preferentially binds to nucleic acids bearing a modification because Hanna et al. disclosed that use of such an agent was a valuable means for determining important differences between modified and unmodified nucleic acids, for example, with respect to DNA methylation.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.
 
27 is rejected under 35 U.S.C. 103 as being unpatentable over either of Schmitt et al. (US 2015/0044687) or Talasaz (US 2015/0299812), in view of Hanna et al. (US 2013/0157266), and further in view of Larisch et al. (US 2016/0047001).
This claim is drawn to the method as described and rejected above, wherein the modification is binding of nucleic acids to a histone protein.
The teachings of Schmitt et al., Talasaz, and Hanna et al. are discussed above.
These documents do not disclose distinguishing modified nucleic acids by using an agent that binds to a modified histone protein.
Larisch et al. discloses the use of anti-H3K9me3 antibodies to detect DNA associated with Histone 3 trimethylation, which is associated with certain disorders (see paragraphs 0045-0048 and claims 44 and 47).
 One of ordinary skill in the art would have been motivated to modify the method of either Schmitt et al. or Talasaz as modified by Hanna et al. by substituting a modified histone-binding agent as the nucleic acid modification detection means because Larisch et al. disclosed that such an agent was useful in detecting modified histone proteins associated with certain disorders.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

7.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over either of Schmitt et al. (US 2015/0044687) or Talasaz (US 2015/0299812), in view of Hanna et al. (US 2013/0157266), and further in view of Rao et al. (US 2018/0120304).
This claim is drawn to the method as described and rejected above, wherein the modification is 5-hydroxymethyl-cytosine, and the agent binds thereto.
The teachings of Schmitt et al., Talasaz, and Hanna et al. are discussed above.

Rao et al. discloses various means for distinguishing 5-hydroxymethyl-cytosine-modified nucleic acids, which are associated with cancer, including via glucosylation (see abstract and paragraphs 0022-0025, 0147, 0149-0151, 0164-0180, 0209-0210, 0410-0415).
One of ordinary skill in the art would have been motivated to modify the method of either Schmitt et al. or Talasaz as modified by Hanna et al. by substituting a 5-hydroxymethyl-cytosine binding agent as the nucleic acid modification detection means because Rao et al. disclosed that such an agent was useful in detecting modified nucleic acids associated with cancer.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

8.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over either of Schmitt et al. (US 2015/0044687) or Talasaz (US 2015/0299812), in view of Hanna et al. (US 2013/0157266), and further in view of Dahl et al. (US 2014/0363815).
This claim is drawn to the method as described and rejected above, wherein the modification is 5-formyl-cytosine or 5-carboxy-cytosine, and the agent binds thereto.
The teachings of Schmitt et al., Talasaz, and Hanna et al. are discussed above.
These documents do not disclose distinguishing 5-formyl-cytosine- or 5-carboxy-cytosine-modified nucleic acids.
Dahl et al. discloses means for distinguishing 5-formyl-cytosine- or 5-carboxy-cytosine-modified nucleic acids (see paragraph 0014 and claim 6).
One of ordinary skill in the art would have been motivated to modify the method of either Schmitt et al. or Talasaz as modified by Hanna et al. by substituting a 5-formyl-cytosine- or 5-carboxy-cytosine binding agent as the nucleic acid modification detection means because Dahl et al. disclosed the benefit of detecting nucleic acids modified in this manner.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed method.

CONCLUSION

9.	No claims are free of the prior art.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784.  The examiner can normally be reached on Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/10/21

/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637